DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a battery diagnostic system, comprising: a memory configured to store a neural network trained to estimate a remaining useful life (RUL) of a test battery from a predetermined set of features indicative of a battery cycle of the test battery and a capacity of the test battery; a charging system configured to charge and discharge the test battery to provide a set of measurements of the battery cycle and the capacity of the test battery; a processor configured to extract the predetermined set of features from the set of measurements, wherein the extracted features include a capacity, an internal resistance, a time interval of equal discharging voltage difference (TIEDVD), a capacity fade, a capacitance peak, and a voltage at capacitance peak of the test battery; and submit the extracted features to the neural network to the estimated RUL of the test battery; and an output interface configured to output the estimated RUL of the test battery…
Claim 9 recites a method for estimating a remaining useful life (RUL) of a test battery, comprising: providing a set of measurements of a battery cycle and a capacity of the test battery; extracting a predetermined set of features from the set of measurements, wherein the extracted set of features include a capacity, an internal resistance, a time interval of equal discharging voltage difference (TIEDVD), a capacity fade, a capacitance peak, and a voltage at capacitance peak of the test battery; and outputting the estimated RUL of the test battery…
and thus grouped as Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations. 

These judicial exceptions are not integrated into a practical application because the additional elements, the data gathering step, (claim 1) “a charging system configured to charge and discharge the test battery to provide a set of measurements of the battery cycle and the capacity of the test battery” (claim 9) “providing a set of measurements of a battery cycle and a capacity of the test battery” are mere data gathering that do not add a meaningful limitation to the method as they are insignificant extra-solution activity. Furthermore, the additional elements (claim 1) the “battery diagnostic system” are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than using a computer as a tool to perform an abstract idea. Furthermore, the additional element, (claim 1) “an output interface configured to output the estimated RUL of the test battery” and (claim 9) “outputting the estimated RUL of the test battery” are considered post solution insignificant, extra solution activity. All of which are considered not indicative of integration into a practical application (see “Federal Register / Vol. 84, No. 4/ Monday, January 7, 2019 / Notices” – page 55, second column).

 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the data gathering steps are mere data collect steps which fall under insignificant extra solution activity and deemed insufficient to qualify as “significantly more” - see MPEP 2106.05(g). The additional elements of the diagnostic system are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea and deemed insufficient to qualify as “significantly more” see MPEP 2106.05(f). The additional element, “outputting the estimated…” are considered post solution insignificant, extra solution activity which is deemed insufficient to qualify as “significantly more” (see MPEP 2106.05(g)).

Dependent claims 2-8, and 10-13 when analyzed as a whole are patent ineligible under 35 U.S.C. §101 because the dependent claims fail to establish that the claims are not directed to an abstract idea as they are directed mathematical concepts and/or mental processes and do not add significantly more to the abstract idea.

	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5 and 8-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PARK et al. [US Patent Application Publication 2019/0165432 A1; hereinafter “PARK”].
Regarding claim 1, PARK teaches a battery diagnostic system, comprising: a memory configured to store (stores training data - 0110) a neural network trained (trains a neural network – 0111) (trained in a training phase – 0077) to estimate a remaining useful life (RUL) (life state information corresponds to … remaining useful life - 0091) of a test battery from a predetermined set of features (estimate internal state information – 0091) indicative of a battery cycle of the test battery and a capacity of the test battery; 
(while the battery is charged / while the battery is discharged - 0062) and the capacity of the test battery (battery being charged/discharged – 0112); 
a processor configured to extract the predetermined set of features (extractor preprocesses the extracted sensing data – 0052) from the set of measurements (determines a plurality of items of internal state information of the battery – 0053), wherein the extracted features include a capacity, an internal resistance, a time interval of equal discharging voltage difference (TIEDVD), a capacity fade, a capacitance peak, and a voltage at capacitance peak of the test battery (current density, ion density, potential - 0064, 0065); and submit the extracted features to the neural network to the estimated RUL of the test battery (estimators are trained – 0066)(trains a neural network for each of the internal variables based on training data and reference data on the corresponding interval variable – 0113); and 
an output interface configured to output the estimated RUL of the test battery (transmits information on the battery cell to an ECU or VCU - 0105).

Regarding claim 2, PARK teaches the capacity, the internal resistance, the TIEDVD, the capacity fade, the capacitance peak and the voltage at capacitance peak are determined based on a voltage waveform and a discharge waveform of the test battery, and wherein the voltage waveform and the discharge waveform are generated in the battery cycle (figure 2, - 0049, 0050) (figure 3B – 0060).

(0090-0091).

Regarding claim 5, PARK teaches the processor is further configured to: determine a probability value for the test battery based on a logistic regression algorithm (estimation model - 0116); and classifying the test battery into a short RUL class or a long RUL class based on the probability value (estimators are classified – 0074) (internal variables are classified based on charging and discharging - 0112).

Regarding claim 8, PARK teaches the neural network comprises one of a Multivariable Linear Regression, a Feed-forward Neural Network or a 3 Multi-layer Perceptron (0053, 0111, 0114).

Regarding claim 9, PARK teaches a method for estimating a remaining useful life (RUL) of a test battery (life state information corresponds to … remaining useful life - 0091), comprising: 
providing a set of measurements of a battery cycle and a capacity of the test battery; 
extracting a predetermined set of features (extractor preprocesses the extracted sensing data – 0052) from the set of measurements (determines a plurality of items of internal state information of the battery – 0053), wherein the extracted set of features include a capacity, an internal resistance, a time interval of (current density, ion density, potential - 0064, 0065); and 
outputting the estimated RUL of the test battery (transmits information on the battery cell to an ECU or VCU - 0105).

Regarding claim 10, PARK teaches determining the capacity, the internal resistance, the TIEDVD, the capacity fade, the capacitance peak and the voltage at capacitance peak based on a voltage waveform and a discharge waveform of the test battery generated in the battery cycle (figure 2, - 0049, 0050) (figure 3B – 0060).

Regarding claim 11, PARK teaches different stages of battery life of the test battery are indicated based on evolution of each of the extracted set of features (0090-0091).

Regarding claim 12, PARK teaches combining differences in the evolution of each of the extracted set of features at the different stages of the battery life (0090-0091).

Regarding claim 13, PARK teaches determining a probability value associated with the test battery based on a logistic regression algorithm (estimation model - 0116); and classifying the test battery into a short RUL class or a long RUL class based (estimators are classified – 0074) (internal variables are classified based on charging and discharging - 0112).

Allowable Subject Matter
Claims 3, 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GARCIA et al. (US Patent Application Publication 2018/0143257 A1) discloses a system and method for estimation and prediction of battery health and performance;
He et al. (US Patent Application Publication 2017/0205466 A1) discloses a method for predicting a remaining useful life of a lithium battery based on a wavelet denoising and a relevance vector machine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862